UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) /X/ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 OR / / TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 001-31706 PMA Capital Corporation (Exact name of registrant as specified in its charter) Pennsylvania 23-2217932 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 380 Sentry Parkway Blue Bell, Pennsylvania 19422 (Address of principal executive offices) (Zip Code) (610) 397-5298 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES /X/ NO // Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act).Large Accelerated Filer // Accelerated Filer /X/ Non-accelerated Filer // Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES // NO /X/ There were 32,163,072 shares outstanding of the registrant’s Class A Common Stock, $5 par value per share, as of the close of business on August 3, 2007. INDEX Page Part I.Financial Information Item 1.Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 (unaudited) 1 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2007 and 2006 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 (unaudited) 3 Condensed Consolidated Statements of Comprehensive Income (Loss) for the three and six months ended June 30, 2007 and 2006 (unaudited) 4 Notes to the Unaudited Condensed Consolidated Financial Statements 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3.Quantitative and Qualitative Disclosure About Market Risk 33 Item 4. Controls and Procedures 33 Part II. Other Information Item 1.Legal Proceedings 33 Item 1A.Risk Factors 33 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 4. Submission of Matters to a Vote of Security Holders 34 Item 6.Exhibits 34 Signatures 35 Exhibit Index 36 Part I.Financial Information Item 1.Financial Statements PMA Capital Corporation Condensed Consolidated Balance Sheets (Unaudited) As of As of June 30, December 31, (dollar amounts in thousands, except share data) 2007 2006 Assets: Investments: Fixed maturities available for sale, at fair value (amortized cost: 2007 - $747,206; 2006 - $881,348) $ 733,083 $ 871,951 Fixed maturities trading, at fair value (amortized cost and accrued investment income: 2007 - $89,259) 84,714 - Short-term investments 100,788 86,448 Total investments 918,585 958,399 Cash 8,494 14,105 Accrued investment income 5,469 9,351 Premiums receivable (net of valuation allowance: 2007 - $11,024; 2006 - $9,563) 253,215 207,771 Reinsurance receivables (net of valuation allowance: 2007 - $11,891; 2006 - $12,891) 1,051,269 1,039,979 Prepaid reinsurance premiums 42,435 26,730 Deferred income taxes, net 101,696 100,019 Deferred acquisition costs 37,889 36,239 Funds held by reinsureds 102,519 130,214 Other assets 157,416 143,600 Total assets $ 2,678,987 $ 2,666,407 Liabilities: Unpaid losses and loss adjustment expenses $ 1,563,324 $ 1,634,865 Unearned premiums 235,356 202,973 Long-term debt 144,629 131,211 Accounts payable, accrued expenses and other liabilities 214,240 191,540 Reinsurance funds held and balances payable 106,288 82,275 Dividends to policyholders 4,179 4,450 Total liabilities 2,268,016 2,247,314 Commitments and contingencies (Note 6) Shareholders' Equity: Class A Common Stock, $5 par value, 60,000,000 shares authorized (2007 - 34,217,945 shares issued and 32,163,072 outstanding; 2006 - 34,217,945 shares issued and 32,659,194 outstanding) 171,090 171,090 Additional paid-in capital 110,318 109,922 Retained earnings 183,019 184,216 Accumulated other comprehensive loss (23,569 ) (20,624 ) Treasury stock, at cost (2007 - 2,054,873 shares; 2006 - 1,558,751 shares) (29,887 ) (25,511 ) Total shareholders' equity 410,971 419,093 Total liabilities and shareholders' equity $ 2,678,987 $ 2,666,407 See accompanying notes to the unaudited condensed consolidated financial statements. 1 PMA Capital Corporation Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (dollar amounts in thousands, except per share data) 2007 2006 2007 2006 Revenues: Net premiums written $ 83,650 $ 85,953 $ 210,882 $ 199,781 Change in net unearned premiums 13,881 8,969 (18,319 ) (13,200 ) Net premiums earned 97,531 94,922 192,563 186,581 Net investment income 11,125 11,058 21,650 22,458 Net realized investment losses (1,754 ) (1,978 ) (2,184 ) (160 ) Other revenues 7,614 7,286 15,401 14,390 Total revenues 114,516 111,288 227,430 223,269 Losses and expenses: Losses and loss adjustment expenses 68,150 66,379 135,176 131,772 Acquisition expenses 19,013 19,552 38,151 36,877 Operating expenses 21,653 21,580 38,719 41,567 Dividends to policyholders 2,047 1,011 3,669 2,433 Interest expense 2,843 3,773 5,659 7,646 Total losses and expenses 113,706 112,295 221,374 220,295 Income (loss) before income taxes 810 (1,007 ) 6,056 2,974 Income tax expense (benefit): Current 200 - 200 - Deferred 119 (245 ) 2,019 1,255 Total 319 (245 ) 2,219 1,255 Net income (loss) $ 491 $ (762 ) $ 3,837 $ 1,719 Net income (loss) per share: Basic $ 0.02 $ (0.02 ) $ 0.12 $ 0.05 Diluted $ 0.01 $ (0.02 ) $ 0.12 $ 0.05 See accompanying notes to the unaudited condensed consolidated financial statements. 2 PMA Capital Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, (dollar amounts in thousands) 2007 2006 Cash flows from operating activities: Net income $ 3,837 $ 1,719 Adjustments to reconcile net income to net cash flows used in operating activities: Deferred income tax expense 2,019 1,255 Net realized investment losses 2,184 160 Stock-based compensation 1,014 1,221 Depreciation and amortization 2,081 4,971 Change in: Premiums receivable and unearned premiums, net (13,061 ) 7,465 Reinsurance receivables (11,290 ) 23,342 Prepaid reinsurance premiums (15,705 ) (2,034 ) Unpaid losses and loss adjustment expenses (71,541 ) (92,674 ) Funds held by reinsureds 27,695 (5,499 ) Reinsurance funds held and balances payable 24,013 3,287 Deferred acquisition costs (1,650 ) (3,100 ) Accounts payable, accrued expenses and other liabilities 9,956 (5,663 ) Dividends to policyholders (271 ) 273 Accrued investment income 3,882 2,216 Other, net (14,673 ) (9,654 ) Net cash flows used in operating activities (51,510 ) (72,715 ) Cash flows from investing activities: Fixed maturities available for sale: Purchases (137,756 ) (181,871 ) Maturities or calls 35,193 63,266 Sales 86,118 242,560 Fixed maturities trading: Maturities or calls 12,618 - Sales 56,082 - Net purchases of short-term investments (13,939 ) (12,473 ) Other, net (2,459 ) (819 ) Net cash flows provided by investing activities 35,857 110,663 Cash flows from financing activities: Proceeds from issuance of long-term debt 20,619 - Debt issuance cost (604 ) - Repayments of long-term debt (3,872 ) (43,223 ) Purchase of Class A Common Stock (6,272 ) - Proceeds from exercise of stock options 444 1,129 Shares purchased under stock-based compensation plans (273 ) (89 ) Net cash flows provided by (used in) financing activities 10,042 (42,183 ) Net decrease in cash (5,611 ) (4,235 ) Cash - beginning of period 14,105 30,239 Cash - end of period $ 8,494 $ 26,004 Supplemental cash flow information: Interest paid $ 5,528 $ 7,756 Income taxes paid $ 200 $ - Non-cash financing activities: Common stock issued to redeem convertible debt $ - $ 3,074 See accompanying notes to the unaudited condensed consolidated financial statements. 3 PMA Capital Corporation Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (dollar amounts in thousands) 2007 2006 2007 2006 Net income (loss) $ 491 $ (762 ) $ 3,837 $ 1,719 Other comprehensive loss, net of tax: Unrealized losses on securities: Holding losses arising during the period (8,214 ) (6,077 ) (6,830 ) (16,653 ) Less:reclassification adjustment for (gains) losses included in net income (loss), net of tax (expense) benefit:$64 and $692 for the three months ended June 30, 2007 and 2006; ($128) and $386 for the six months ended June 30, 2007 and 2006 119 1,285 (238 ) 717 Total unrealized loss on securities (8,095 ) (4,792 ) (7,068 ) (15,936 ) Net periodic benefit cost, net of tax expense: $27 and $66 for the three and six months ended June 30, 2007 50 - 122 - Unrealized gain from derivative instruments designated as cash flow hedges, net of tax expense:$80 and $274 for the three months ended June 30, 2007 and 2006; $40 and $530 for the six months ended June 30, 2007 and 2006 149 508 74 983 Foreign currency translation gain (loss), net of tax expense (benefit):$1 and $6 for the three months ended June 30, 2007 and 2006; ($1) and $4 for the six months ended June 30, 2007 and 2006 2 12 (1 ) 7 Other comprehensive loss, net of tax (7,894 ) (4,272 ) (6,873 ) (14,946 ) Comprehensive loss $ (7,403 ) $ (5,034 ) $ (3,036 ) $ (13,227 ) See accompanying notes to the unaudited condensed consolidated financial statements. 4 PMA Capital Corporation Notes to the Unaudited Condensed Consolidated Financial Statements 1. BUSINESS DESCRIPTION The accompanying condensed consolidated financial statements include the accounts of PMA Capital Corporation and its subsidiaries (collectively referred to as “PMA Capital” or the “Company”).PMA Capital Corporation is an insurance holding company that operates the companies comprising The PMA Insurance Group and manages the run-off of its former reinsurance and excess and surplus lines operations. The PMA Insurance Group — The PMA Insurance Group writes workers’ compensation and, to a lesser extent, other standard lines of commercial insurance, primarily in the eastern part of the United States.Approximately 90% of The PMA Insurance Group’s business is produced through independent agents and brokers. Run-off Operations— Run-off Operations consists of the results of the Company’s former reinsurance and excess and surplus lines businesses.The Company’s former reinsurance operations offered excess of loss and pro rata property and casualty reinsurance protection mainly through reinsurance brokers.The Company withdrew from the reinsurance business in November 2003 and from the excess and surplus lines business in May 2002. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A.Basis of Presentation– The condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.It is management’s opinion that all adjustments, consisting of normal recurring adjustments, considered necessary for a fair presentation have been included.Certain amounts in the prior year have been reclassified to conform to the current year presentation. The preparation of consolidated financial statements in conformity with GAAP requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period.Due to this and certain other factors, such as the seasonal nature of portions of the insurance business and the decision to withdraw from the reinsurance business, as well as competitive and other market conditions, operating results for the three and six month periods ended June 30, 2007 are not necessarily indicative of the results to be expected for the full year. The information included in this Form 10-Q should be read in conjunction with the Company’s audited consolidated financial statements and footnotes included in its 2006 Annual Report on Form 10-K. B.Investments – All fixed maturities in the Company’s investment portfolio are carried at fair value.Changes in fair value of fixed maturities classified as available for sale, net of income tax effects, are reflected in accumulated other comprehensive income (loss).Changes in fair value of fixed maturities classified as trading are reported in realized investment gains (losses).All short-term, highly liquid investments that have original maturities of one year or less from acquisition date are treated as short-term investments and are carried at amortized cost, which approximates fair value. C.Recent Accounting Pronouncements– Effective January 1, 2007, the Company early adopted Statement of Financial Accounting Standards No. 157, “Fair Value Measurements” (“SFAS 157”) and Statement of Financial Accounting Standards No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS 159”).See Note 10 for the impact of the Company’s adoption of these Statements. Effective January 1, 2007, the Company adopted FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No.109 (“SFAS 109”)” (“FIN48”).See Note 11 for the impact of this adoption. 3. UNPAID LOSSES AND LOSS ADJUSTMENT EXPENSES At June 30, 2007, the Company estimated that its liability for unpaid losses and loss adjustment expenses (“LAE”) for all insurance policies and reinsurance contracts issued by its insurance businesses is $1,563.3 million.This amount includes estimated losses from claims plus estimated expenses to settle claims.This estimate includes amounts for losses occurring on or prior to June 30, 2007 whether or not these claims have been reported to the Company. 5 Unpaid losses and LAE reflect management’s best estimate of future amounts needed to pay claims and related settlement costs with respect to insured events which have occurred, including events that have not been reported to the Company.Due to the “long-tail” nature of a significant portion of the Company’s business, in many cases, significant periods of time, ranging up to several years or more, may elapse between the occurrence of an insured loss, the reporting of the loss to the Company and the Company’s payment of that loss.The Company defines long-tail business as those lines of business in which a majority of coverage involves average loss payment lags of several years beyond the expiration of the policy.The Company’s major long-tail lines include its workers’ compensation and casualty reinsurance business.In addition, because reinsurers rely on their ceding companies to provide them with information regarding incurred losses, it takes longer for reinsurers to find out about reported claims than for primary insurers and such claims are subject to more unforeseen development and uncertainty.As part of the process for determining the Company’s unpaid losses and LAE, various actuarial models are used that analyze historical data and consider the impact of current developments and trends, such as trends in claims severity and frequency and claims settlement trends.Also considered are legal developments, regulatory trends, legislative developments, changes in social attitudes and economic conditions. Estimating reserves for asbestos and environmental exposures continues to be difficult because of several factors, including: (i) evolving methodologies for the estimation of the liabilities; (ii) lack of reliable historical claim data; (iii) uncertainties with respect to insurance and reinsurance coverage related to these obligations; (iv) changing judicial interpretations; and (v) changing government standards.Management believes that its reserves for asbestos and environmental claims have been appropriately established based upon known facts, existing case law and generally accepted actuarial methodologies.However, the potential exists for changes in federal and state standards for clean-up and liability and changing interpretations by courts resulting from the resolution of coverage issues.Coverage issues in cases in which the Company is a party include disputes concerning proof of insurance coverage, questions of allocation of liability and damages among the insured and participating insurers, assertions that asbestos claims are not products or completed operations claims subject to an aggregate limit and contentions that more than a single occurrence exists for purposes of determining the available coverage.Therefore, the Company’s ultimate exposure for these claims may vary significantly from the amounts currently recorded, resulting in potential future adjustments that could be material to the Company’s financial condition, results of operations and liquidity. Management believes that its unpaid losses and LAE are fairly stated at June 30, 2007.However, estimating the ultimate claims liability is necessarily a complex and judgmental process inasmuch as the amounts are based on management’s informed estimates, assumptions and judgments using data currently available.As additional experience and data become available regarding claims payment and reporting patterns, legal and legislative developments, judicial theories of liability, the impact of regulatory trends on benefit levels for both medical and indemnity payments, changes in social attitudes and economic conditions, the estimates are revised accordingly.If the Company’s ultimate losses, net of reinsurance, prove to differ substantially from the amounts recorded at June 30, 2007, then the related adjustments could have a material adverse impact on the Company’s financial condition, results of operations and liquidity. The following table summarizes the effect on the Company’s underwriting assets and liabilities of the commutation of certain reinsurance contracts by the Run-off Operations segment occurring in the second quarter of 2007. (dollar amounts in thousands) Assets: Funds held by reinsureds $(32,813) Liabilities: Unpaid losses and loss adjustment expenses $(28,243) Other liabilities (7,586) 6 4. REINSURANCE The Company follows the customary practice of reinsuring with other insurance companies a portion of the risks under the policies written by its insurance subsidiaries.The Company’s insurance and reinsurance subsidiaries maintain reinsurance to protect themselves against the severity of losses on individual claims and unusually serious occurrences in which a number of claims in the aggregate produce a significant loss.Although reinsurance does not discharge the insurance subsidiaries from their primary liabilities to their policyholders for losses insured under the insurance policies, it does make the assuming reinsurer liable to the insurance subsidiaries for the reinsured portion of the risk. The components of net premiums written and earned, and losses and LAE incurred were as follows: Three Months Ended Six Months Ended June 30, June 30, (dollar amounts in thousands) 2007 2006 2007 2006 Premiums written: Direct $ 110,958 $ 92,268 $ 271,733 $ 219,673 Assumed 6,294 7,807 11,590 14,369 Ceded (33,602 ) (14,122 ) (72,441 ) (34,261 ) Net $ 83,650 $ 85,953 $ 210,882 $ 199,781 Premiums earned: Direct $ 121,013 $ 102,109 $ 234,583 $ 203,552 Assumed 9,095 7,760 14,578 14,588 Ceded (32,577 ) (14,947 ) (56,598 ) (31,559 ) Net $ 97,531 $ 94,922 $ 192,563 $ 186,581 Losses and LAE: Direct $ 85,719 $ 73,633 $ 172,504 $ 132,560 Assumed 4,644 2,519 6,470 13,109 Ceded (22,213 ) (9,773 ) (43,798 ) (13,897 ) Net $ 68,150 $ 66,379 $ 135,176 $ 131,772 In September 2006, the Company entered into an agreement with Midwest General Insurance Agency (“MGIA”) under which MGIA underwrites and services workers’ compensation policies in California using the Company’s approved forms and rates.Upon inception, the Company ceded 100% of the direct premiums and related losses on this business to non-affiliated reinsurers selected by the Company, including Midwest Insurance Company (“Midwest”), an affiliate of MGIA.Effective April 1, 2007, the Company retained 5% of the direct premiums and related losses on this business.All of the participating reinsurers, except for Midwest, have current A.M. Best Company, Inc. (“A.M. Best”) financial strength ratings of “A-” (Excellent) or higher.Midwest does not have an A.M. Best financial strength rating.The Company has further mitigated its credit risk with Midwest by requiring Midwest to secure amounts owed by holding cash in trust.The Company earns an administrative fee based upon the actual amount of premiums earned pursuant to the agreement.Total direct premiums written under this agreement were $14.9 million and $33.3 million in the second quarter and first six months of 2007. In 2004, the Company purchased reinsurance covering potential adverse loss development of the loss and LAE reserves of the Run-off Operations.Upon entering into the agreement, the Company ceded $100 million in carried loss and LAE reserves and paid $146.5 million in cash.In 2005, the Run-off Operations ceded $30 million in losses and LAE under this agreement.Because the coverage is retroactive, the Run-off Operations deferred the initial benefit of this cession, which is being amortized over the estimated settlement period of the losses using the interest method.Accordingly, the Company has a deferred gain on retroactive reinsurance of $24.5 million as of June 30, 2007, which is included in accounts payable, accrued expenses and other liabilities on the Balance Sheet.Amortization of the deferred gain in the three and six month periods ended June 30, 2007 reduced loss and loss adjustment expenses by $456,000 and $906,000, respectively, compared to $432,000 and $858,000 for the same periods last year.As of June 30, 2007, the Company also had $28.3 million included in other assets for other receivables due under the contract, such as interest credited on prepaid amounts.The Company’s net assets recorded on a statutory basis for this contract exceeded the consolidated GAAP net assets by $3.1 million at June 30, 2007. 7 At June 30, 2007, the Run-off Operations had $75 million of available coverage under this agreement for future adverse loss development.Any future cession of losses may require the Company to cede additional premiums of up to $28.3 million on a pro rata basis, at the following contractually determined levels: Additional Losses ceded Additional premiums $0 - $20 million Up to $13.3 million $20 - $50 million Up to $15 million $50 - $75 million No additional premiums In addition, the contract requires an additional premium of $2.5 million if it is not commuted by December 2007.This additional premium as well as the additional premiums due for any future losses ceded have been prepaid as part of the original $146.5 million payment and are included in other assets on the Balance Sheet. The PMA Insurance Group has recorded reinsurance receivables of $13.9 million at June 30, 2007, related to certain umbrella policies covering years prior to 1977.The reinsurer has disputed the extent of coverage under these policies.The parties have commenced arbitration to resolve this dispute.The ultimate resolution of this dispute cannot be determined at this time.An unfavorable resolution of the dispute could have a material adverse effect on the Company’s results of operations. 5. DEBT The components of long-term debt were as follows: As ofJune 30, As ofDecember 31, (dollar amounts in thousands) 2007 2006 6.50% Convertible Debt $ 12,693 $ 19,326 Derivative component of 6.50% Convertible Debt 2,356 3,115 4.25% Convertible Debt 455 455 8.50% Senior Notes 54,900 54,900 Junior subordinated debt 64,435 43,816 Surplus Notes 10,000 10,000 Unamortized debt discount (210 ) (401 ) Total long-term debt $ 144,629 $ 131,211 In June 2007, the Company issued $20.6 million of 30-year floating rate junior subordinated securities to a wholly-owned statutory trust subsidiary.The junior subordinated debt matures in 2037 and is redeemable, in whole or in part, immediately at the stated liquidation amount, or in 2012 at par, plus accrued and unpaid interest.The interest rate on the junior subordinated debt equals the three-month London InterBank Offered Rate plus 3.55%, and interest on this debt is payable on a quarterly basis.At June 30, 2007, the interest rate on this debt was 8.91%. The Company has the right to defer interest payments on the junior subordinated securities for up to twenty consecutive quarters but, if so deferred, it may not declare or pay cash dividends or distributions on its Class A Common Stock.The Company has guaranteed the obligations of the statutory trust subsidiary with respect to distributions and payments on the trust preferred securities issued by this trust. The Company used a portion of the $20.0 million net proceeds from the recently issued junior subordinated debt to purchase, in the open market, its 6.50% Senior Secured Convertible Debt due 2022 (“6.50% Convertible Debt”), of which $6.6 million principal amount was retired during the second quarter.The Company paid $7.7 million for these bond purchases, exclusive of accrued interest.Subsequent to June 30, 2007, the Company retired an additional $8.1 million principal amount of its 6.50% Convertible Debt for which it paid $9.6 million, exclusive of accrued interest.As the derivative component of the bonds was already reflected in the debt balance, the purchase activity did not result in any significant realized gain or loss. 8 The Company had previously entered into interest rate swaps with an aggregated notional amount of $52.5 million that it had designated as cash flow hedges to manage interest costs and cash flows associated with the variable interest rates on its junior subordinated debt and its Floating Rate Surplus Notes due 2035 (“Surplus Notes”).During the second quarter of 2007, the Company settled these interest rate swaps for net proceeds of $578,000. In June 2007, the Company entered into new interest rate swaps that it has designated as cash flow hedges to manage interest costs and cash flows associated with the variable interest rates on a portion of its junior subordinated debt and its Surplus Notes.There was no consideration paid or received for these swaps.The swaps will effectively convert $10.0 million of the junior subordinated debt and $10.0 million of Surplus Notes to fixed rate debt with interest rates of 9.40% and 9.93%, respectively. 6. COMMITMENTS AND CONTINGENCIES The Company’s businesses are subject to a changing social, economic, legal, legislative and regulatory environment that could materially affect them.Some of the changes include initiatives to restrict insurance pricing and the application of underwriting standards and reinterpretations of insurance contracts long after the policies were written in an effort to provide coverage unanticipated by the Company.The eventual effect on the Company of the changing environment in which it operates remains uncertain. In the event a property and casualty insurer operating in a jurisdiction where the Company’s insurance subsidiaries also operate becomes or is declared insolvent, state insurance regulations provide for the assessment of other insurers to fund any capital deficiency of the insolvent insurer.Generally, this assessment is based upon the ratio of an insurer’s voluntary premiums written to the total premiums written for all insurers in that particular jurisdiction.As of June 30, 2007, the Company had recorded a liability of $6.1 million for these assessments, which is included in accounts payable, accrued expenses and other liabilities on the Balance Sheet. Under the terms of the sale of one of the Company’s insurance subsidiaries in 1998, the Company has agreed to indemnify the buyer, up to a maximum of $15 million, if the actual claim payments in the aggregate exceed the estimated payments upon which the loss reserves of the former subsidiary were established.If the actual claim payments in the aggregate are less than the estimated payments upon which the loss reserves have been established, then the Company will participate in such favorable loss reserve development. The Company is continuously involved in numerous lawsuits arising, for the most part, in the ordinary course of business, either as a liability insurer defending third-party claims brought against its insureds, or as an insurer defending coverage claims brought against it by its policyholders or other insurers.While the outcome of all litigation involving the Company, including insurance-related litigation, cannot be determined, such litigation is not expected to result in losses that differ from recorded reserves by amounts that would be material to the Company’s financial condition, results of operations or liquidity.For additional information about our liability for unpaid losses and loss adjustment expenses, see Note 3.In addition, reinsurance recoveries related to claims in litigation, net of the allowance for uncollectible reinsurance, are not expected to result in recoveries that differ from recorded receivables by amounts that would be material to the Company’s financial condition, results of operations or liquidity.See Note 4 for information regarding disputed reinsurance receivables. PMA Capital Corporation has reached agreement to settle the securities class action,
